Citation Nr: 0708613	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling for 
arthritis relating to malunion of the tibia and fibula and 30 
percent disabling for instability.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1984.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision.  Following 
a remand by the Board in May 2006, the RO issued a rating 
decision in July 2006 wherein it was indicated that the 
following ratings were for assignment:  a 20 percent rating 
was in effect for status post left anterior cruciate ligament 
repair, post traumatic degenerative joint disease left knee 
with hairline fracture of proximal left tibia rated as 20 
percent from August 30, 2000 through May 28, 2002 under 
Diagnostic Code 5010-5262; assigned a total convalescent 
rating from May 29, 2002 through August 2002; reinstituted 
the previous 20 percent rating effective September 1, 2002, 
reducing it to 10 percent effective June 21, 2005.  By the 
same rating action, the RO assigned a separate 30 percent 
rating under Diagnostic Code 5257 for instability of the left 
knee, effective June 21, 2005. 

Since the recharacterization and increases do not constitute 
a full grant of the benefit sought, the increased rating 
issue for the veteran's left knee remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to May 2002 and after September 2002 
and prior to June 21, 2005, the veteran's left knee 
disability was evidenced by minimal restriction of motion, no 
recurrent subluxation or lateral instability, and moderate 
knee disability due to arthritis related to malunion of the 
tibia and fibula.  

2.  For the period since June 21, 2005, the veteran's left 
knee disability was evidenced by minimal restriction of 
motion, severe instability, and some slight knee disability 
due to arthritis related to malunion of the tibia and fibula.




CONCLUSION OF LAW

At no time during the period of appeal does the veteran knee 
disability warrant increased disability evaluations.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a 
Diagnostic Codes 5257, 5260, 5261, 5262 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
partial compliance with the duty to notify, the RO issued a 
letter to the veteran in April 2003 outlining all but the 
last element of the duty to notify.  The veteran has not been 
prejudiced for lack of notification; however, because he was 
sent a statement of the case in March 2003 which contained 
the entire language of 38 C.F.R. § 3.159 and a complete 
notification letter in February 2005.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and private medical records 
identified by the veteran to be relevant.  The veteran has 
also undergone three VA examinations regarding his claim.  
There does not appear to be any other evidence, VA or 
private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim.  The appellant has been provided the appropriate 
notice and assistance prior to the claims being adjudicated 
by the Board and prior to the last final adjudication by the 
RO.  Therefore, the claimant is not prejudiced by the Board's 
adjudication of his claim at this time.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

II.  Claim for Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Increased Rating Prior to June 21, 2005

The veteran filed a claim for an increase in his disability 
rating for his left knee disability in August 2000.  The 
first question for consideration is whether he is entitled to 
a rating in excess of 20 percent for the period prior to June 
21, 2005, except of course for that period when the veteran 
was in receipt of a 100 percent disability rating based on 
convalescence.  In assigning the 20 percent rating, the RO 
cited to Diagnostic Code 5010-5262.  Diagnostic Code 5010 
provides that traumatic arthritis will be rated based on 
limitation of motion of the affected joint as is done for 
degenerative arthritis under Diagnostic Code 5003.  Here, 
however, the RO didn't cite to the diagnostic codes dealing 
with limitation of motion of the knee, citing instead to 
Diagnostic Code 5262 which deals with impairment of the tibia 
and fibula.  This will be discussed later, but first the 
limitation of motion needs to be addressed.  

In this regard, Diagnostic Code 5260provides a 10 percent 
rating for flexion limited to 45 degrees, 20 percent when 
flexion is limited to 30 degrees or a 30 percent rating for 
flexion limited to 15 degrees.  Diagnostic Code 5261 provides 
a 10 percent rating for extension limited to 10 degrees, 20 
percent when extension is limited to 15 degrees, and 30 
percent when extension is limited to 20 degrees.  Normal 
motion of the knee is from zero degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Keeping the cited criteria in mind, it is readily apparent 
that higher ratings could not be assigned on the basis of 
limitation of motion.  The veteran does not even meet the 
criteria for a compensable rating.  Examinations by VA in 
September 2000 and October 2002 showed full extension of the 
knee to 0 degrees and limitation of flexion to 130 degrees in 
2000 and 110 degrees in October 2002.  These readings fall 
far short of what would be required for even a compensable 
rating.  It is recognized that functional impairment can be 
factored into a rating based on limited motion. See Deluca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  However, in this 
case the impaired function is part of the criteria for the 
rating under Diagnostic Code 5262 and thus could not be 
considered in both situations without violating the rule 
against pyramiding.  See 38 C.F.R. § 4.14.  

As indicated previously, it appears that the basis for the 
RO's assessment of 20 percent disability was Diagnostic Code 
5262. Diagnostic Code 5262 provides a 10 percent disability 
rating for malunion of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent rating requires malunion 
of the tibia and fibula with moderate knee or ankle 
disability.   A 30 percent rating requires malunion of the 
tibia and fibula with marked knee or ankle disability.  A 40 
percent rating requires nonunion of the tibia and fibula with 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Other potential schedular criteria 
include Diagnostic Code 5257 which provides a rating of 20 
percent for impairment of the knee when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating, the highest under this diagnostic code, is warranted 
for severe recurrent subluxation or lateral instability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

For the prior to May 2002 the medical evidence includes VA 
treatment records and the veteran underwent a VA examination 
of his left knee in September 2000.  At this time, the 
physician noted that the veteran reported moderate left knee 
pain both anteriorly and laterally; buckling towards the 
posterior three times in the last year; swelling; and use of 
an ACL brace.  The physician noted no dislocation or 
recurrent subluxation; no inflammatory arthritis or 
constitutional symptoms thereof; and that the left knee range 
of motion (extension to 0 degrees and flexion to 130 degrees) 
was painful from 120 to 130 degrees.  The physician also 
noted "no edema, no instability, negative anterior and 
posterior drawer test, no rubor, no calor.  Negative Lachman 
test, Negative McMurray's test.  Left knee has an 
anteromedial aspect scar, which is movable, no adhesion."  
The physician noted that the left lower extremity "limps 
during ambulation" and that the veteran uses a brace though 
no assistive devices.  No ankylosis was noted.  X-rays 
revealed that the veteran had "considerable perarticular 
demineralization" including proximal tibia and patella and 
"metallic screws at distal femur and proximal tibia, not 
previously present."  The physician concluded by stating 
that the veteran had "early osteoarthritis of left knee."

For the period prior to June 2005 the medical evidence 
includes VA treatment records and the veteran underwent a 
second VA examination of his left knee in October 2002.  At 
this time, the veteran reported left knee pain, especially on 
humid days, and use of a knee brace and a cane.  The examiner 
reported that the veteran had "adequate stability medial, 
lateral, anterior, posterior.  Mc Murray test negative.  Left 
knee active and passive ROM 110 degrees flexion to 0 degree 
(full extension)."  X-rays taken at the time showed 
"Metallix nails in proximal tibia and distal femur, 
osteoporosis, mild DJD."  The examiner concluded by 
determining "status post meiscectomy and ACL repair with 
residual decrease left knee flexion, mild weakness, and 
chronic pain."

Prior to June 21, 2005, the veteran did not display evidence 
of recurrent subluxation or lateral instability such as to 
warrant a rating in excess of his current disability rating 
under Diagnostic Code 5257 during this period of the appeal.  
There is no evidence of impairment of the knee being 
manifested by recurrent subluxation or lateral instability.  
In fact, the evidence shows that the veteran's knee was quite 
stable and the McMurray's test was negative.  In fact, the 
knee was described as stable.  As such, the evidence does not 
support a separate compensable rating under Diagnostic Code 
5257.  The veteran's symptoms do not show marked knee or 
ankle disability as he is able to ambulate freely despite a 
limp and therefore does not warrant a rating in excess of 20 
percent under Diagnostic Code 5262.  The veteran's cardinal 
signs and symptoms have been considered as well as any 
functional loss due to pain and flare-ups, but the medical 
evidence demonstrates that his disability level does not 
meet, nor more closely approximate, the criteria for an 
increased rating.   During the appeal period prior to June 
2005, the medical evidence does not warrant a rating in 
excess of 20 percent.  There is no doubt of material fact to 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107.

Increased Rating Since June 21, 2005

For the appeal period after June 2005 the evidence includes a 
VA treatment records and a third VA examination of the left 
knee was conducted in June 2005.  At this time, the veteran 
noted "a constant moderate-to-severe left knee pain mostly 
at night localized in the anterior aspect with radiation to 
the left posterior area."  The veteran noted that he used 
pain medication daily and sees a doctor monthly for 
injections and medication. The veteran reported using a brace 
and a cane in order to ambulate.  The veteran also reported 
three episodes of dislocation which are healed through bed 
rest and injections.  Range of motion was measured from 0 to 
100 degrees.  Functional loss due to pain, fatigue and 
weakness was shown from 100 to 140 degrees of flexion and 
from 10 to 0 degrees of extension.  The veteran also reported 
bi-weekly occurrences of pain that forced him to bed rest.  
The examiner noted "there is moderate-to-severe objective 
evidence of painful motion on all movements of the left knee.  
There is no objective evidence of edema, effusion, redness 
and heat.  There is guarding of movement of the left knee."  
The examiner also noted that there was lateral instability 
but no posterior or medial instability.  "Negative posterior 
drawer test.  There is anterior instability of the left knee 
with a positive anterior drawer test."  The veteran was able 
to walk unaided but with a slow and guarded gait.  No 
ankylosis was present.

The RO reviewed the above and assigned a 30 percent 
disability evaluation for instability of the knee and reduced 
the 20 percent rating under Diagnostic Code 5010-5262 to 10 
percent.  This had the effect of increasing the overall 
disability evaluation for the knee from 20 percent to 40 
percent.  As for the 30 percent rating assigned under 
Diagnostic Code 5257, this is the maximum rating provided by 
that particular diagnostic code.  Thus, if a higher rating is 
to be assigned in this case, it would have to be under 
Diagnostic Code 5010-5262.  At this point, it should be 
pointed out that although the RO cited to this Diagnostic 
Code as the basis for the 10 percent rating, a reading of the 
July 2006 rating decision makes it clear that the basis for 
the 10 percent rating was a finding of "mild limitation of 
flexion".  As previously reported, Diagnostic Code 5260 
requires that flexion be limited to 45 degrees in order to 
warrant a 10 percent rating and limitation of flexion to 30 
degrees for a 20 percent rating.  In this case, examination 
showed extension was full to 0 degrees and flexion was to 100 
degrees.  Both of these findings fall far short of what would 
be required for a rating in excess of 10 percent under 
Diagnostic Codes 5260, 5261, even when loss of function is 
factored into the equation.  Clearly, the RO considered the 
functional impairment present to support the 10 percent 
rating.  As for rating the disability under Diagnostic Code 
5262 at this point in time, it must be pointed out that this 
would involve rating essentially the same disability under 
different diagnoses, which is considered pyramiding and is to 
be avoided per 38 C.F.R. § 4.14.

The veteran's cardinal signs and symptoms have been 
considered as well as any functional loss due to pain and 
flare-ups, but the medical evidence demonstrates that his 
disability level does not meet, nor more closely approximate, 
the criteria for an increased rating.  38 C.F.R. § 4.7.  
There is no doubt of material fact to be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107.

There is also no competent evidence that the veteran's knee 
disability at any time during this appeal caused marked 
interference with employment, frequent hospitalizations, or 
otherwise produced unrecognized impairment.  As a result, 
extrashedular consideration is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for left knee 
disability prior to June 21, 2005 or to separate ratings in 
excess of 10 percent and 30 percent thereafter is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


